DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter
Claims 1-20 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Oyama (US2018/0257883 A1).  In the Applicant’s independent claims 1, 10, and 13, the reference of Oyama does not teach:

claim 1:  A sheet processing apparatus comprising:  an engaging/releasing device including: a rotatable shaft; a locking unit, a handle mounted to the shaft with a fixing member, the handle configured to rotate the shaft; wherein the handle has a first surface that comes in contact with the shaft and a second surface in which the fixing member is arranged.

  
For claim 10:  A sheet processing apparatus comprising: a rotatably mounted shaft and a handle mounted to the shaft; a first portion provided to the handle in which a first hole is provided; a screw having a shaft portion inserted in the first hole and a second hole provided in the shaft and configured to press a pressing portion on an outer periphery of the shaft and the first portion of the handle; and a second portion provided to the handle, the second portion coming in contact with the outer periphery of the shaft at a position different from the pressing portion of the shaft in a peripheral direction.


For claim 13:  A sheet processing apparatus comprising: a lock unit including: a rotatable shaft; a handle mounted to the shaft with a fixing member; where the handle has a first surface that comes in contact with the shaft and a second surface in which the fixing member is arranged.





In particular please see FIG. 6 of Oyama.  Furthermore, please see FIG. 8 of Yamazaki et al. (US 2013/0089365 A1).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675